      Case 1:20-cv-06135-JPO Document 6 Filed 10/06/20 Page 1 of 2
                      Law Office Of Jillian T. Weiss, P.C.
                                     Attorneys at law
                                   442 15th Street, №1R
                                 Brooklyn, New York 11215
                                          ------------
                                      (845) 709-3237
                                    FAX: (845) 684-0160

Jillian T. Weiss                                             Joseph D. Williams
jweiss@jtweisslaw.com                                        jwilliams@jtweisslaw.com
Direct Dial: (845) 709-3237                                  Direct Dial (917) 705-4333
Admitted in New York and New Jersey Only                     Admitted in New York Only




October 6, 2020

BY ECF

The Honorable J. Paul Oetken
United States District Judge
United States District Court
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square, Room 2101
New York, NY 10007

Re:    Hay v. New York Media LLC, et al.
       No. 1:20-cv-06135 -JPO

Dear Judge Oetken:

        This firm represents Plaintiff Bruce Hay in this action. We write, pursuant to Rule 1(A)
of the Court's Individual Practices, for leave to amend the Complaint filed in this matter.

         Pursuant to this Court’s order of September 23, 2020, Plaintiff hereby seeks permission
to file an Amended Complaint, annexed hereto as Exhibit A, to specify that Defendant New
York Media LLC’s sole member is New York Media Holdings, LLC, whose principal place
of business is New York, and whose sole member is Anup Bagarian, an individual and a citizen
of Connecticut. This establishes complete diversity of citizenship between Plaintiff, a citizen
of Massachusetts, and all of the Defendants.

        Plaintiff’s Amended Complaint also does the following: (1) it clarifies some of the
allegations in the “Facts” section; (2) it removes the separate claim for relief for Bad Faith,
which forms part of the Breach of Contract claim; and (3) it adds a claim for relief under the
New York City Human Rights Law.

       Rule 15(a) of the Federal Rules of Civil Procedure provides that this Court “should
freely give leave [to amend] when justice so requires.” Fed. R. Civ. P. 15(a). The Court
“should not deny leave unless there is a substantial reason to do so, such as excessive delay,
prejudice to the opposing party, or futility.” Friedl v. City of New York, 210 F.3d 79, 87 (2d


                                             1
       Case 1:20-cv-06135-JPO Document 6 Filed 10/06/20 Page 2 of 2




Cir. 2000). Because Defendants have not yet been served with Plaintiff’s Complaint, they are
in no way prejudiced by the amendments to it. The amendments are not futile, and do not delay
the proceedings in any way.

         Service pursuant to Fed. R. Civ. P. 4(m) is currently due by November 3, 2020, 90 days
after filing of the original complaint. Plaintiff also requests extension of the time for service of
process to 30 days after this Court's Order regarding Plaintiff's motion for leave to file an
amended complaint.

                                                       Respectfully submitted,



                                                         s/ Jillian T. Weiss______________
                                                       Jillian T. Weiss
                                                       Law Office of Jillian T. Weiss, P..C.
                                                       442 15th Street No. 1R
                                                       Brooklyn, New York 11215
                                                       New York, NY 10014
                                                       Tel: (845) 709-3237
                                                       Fax: (845) 684-0160
                                                       jweiss@jtweisslaw.com




                                                 2
